Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 1 of 30 Page ID #:367




    1   LAW OFFICE OF PAMELA KOSLYN
        Pamela Koslyn (SBN 120605)
    2   5757 Wilshire Blvd., Penthouse 20
        Los Angeles, California 90036
    3   Telephone: 323.467.2200
        Facsimile: 323.648.8222
    4   Email: pkoslyn@koslynlaw.com
    5
        LAW OFFICE OF DANIEL BALLARD
    6   Daniel Ballard (SBN 219223)
        6624 Penney Way
    7   Carmichael, California 95608
        Telephone: 916.607.3904
    8   E-mail: DanielBallardLaw@gmail.com
    9
        Attorneys for Plaintiffs Larisa Love Kopets and Larisa Love, LLC
   10

   11                             UNITED STATES DISTRICT COURT
   12                           CENTRAL DISTRICT OF CALIFORNIA
   13                                        WESTERN DIVISION
   14
        LARISA LOVE KOPETS, an individual,                     Case No. 2:19-cv-07990-DSF (GJSx)
   15   and LARISA LOVE, LLC, a California
        limited liability company,
   16
                        Plaintiffs,                            DECLARATION OF DANIEL
   17           v.                                             BALLARD IN SUPPORT OF
                                                               PLAINTIFFS’ MOTION TO
   18   LARA KAJAJIAN, an individual,                          AMEND THE SCHEDULING
                                                               ORDER TO CONTINUE THE
   19                   Defendant.                             TRIAL DATE
   20

   21
         LARA KAJAJIAN, an individual,
   22
                        Counterclaimant,
   23

   24
                 v.

   25    LARISA LOVE KOPETS, an
   26
         individual and LARISA LOVE, LLC, a
         California limited liability company,
   27
                         Counterdefendants.
   28


        Ballard Declaration ISO Motion to Amend Schedule   1
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 2 of 30 Page ID #:368




    1           I, DANIEL N. BALLARD, declare as follows:
    2           1.      I am an attorney at law duly licensed to practice law in the State of
    3   California and before this Court.
    4           2.      I am employed by the Law Office of Daniel Ballard in Carmichael,
    5   California and serve as counsel for Larisa Love Kopets and Larisa Love, LLC.
    6           3.      I have personal knowledge of the facts stated in this Declaration. If
    7   called as a witness, I could and would testify under oath as to each of the facts stated
    8   herein.
    9             Attempt to Meet and Confer re Motion to Amend Scheduling Order
   10           4.      On February 15, 2021 I sent an email to Attorney Rosen asking whether
   11   he would consent to continue the trial date to July 20, 2021 and extend the motion
   12   hearing date deadline to April 12, 2021. The email is attached hereto as Exhibit A.
   13   Attorney Rosen did not respond.
   14           5.      On February 17, 2021 I sent an email to Attorney Rosen again asking
   15   whether he would consent to continue the trial date. The email is attached as Exhibit
   16   B. Attorney Rosen responded that day: “I am available on Monday, Feb 22
   17   (Washingtons birthday) to meet and confer with you, as per Her Honor's pretrial
   18   Order. Pick a time sir.” Because we had not yet meet and conferred regarding the
   19   Final Pretrial Conference as required by Local Rule 16-2 I sent him an email that
   20   day asking what we would be discussing on February 22. The email is attached as
   21   Exhibit C. In that email I again asked him whether he would consent to continue the
   22   trial date. Attorney Rosen did not respond.
   23           6.      On February 21, 2021 I sent an email to Attorney Rosen again asking
   24   whether he would consent to continue the trial date. The email is attached as Exhibit
   25   D. Attorney Rosen did not respond. In that email I informed him I would call him
   26   the next day—the day he said we was available to meet and confer—at 1:00 PST.
   27           7.      On February 22, 2021 I called Attorney Rosen at 1:00 PST and 1:15
   28   PST. He did not answer. I left a voice mail message the first time but could not the


        Ballard Declaration ISO Motion to Amend Schedule   2
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 3 of 30 Page ID #:369




    1   second because his voice mailbox was full. That same day I sent Attorney Rosen an
    2   email again asking whether he would consent to continue the trial date. The email is
    3   attached as Exhibit E. Attorney Rosen did not respond.
    4           8.      On March 1, 2021 I received an email from Attorney Rosen in which
    5   he noted: “I obtained my client's consent to obtain extension of the trial date. I can
    6   prepare a Stipulation to file today for an extension of the trial, Meet and Confer
    7   conference, as well as the extension of the pre-trial deadlines including your
    8   anticipated motions.” The email is attached as Exhibit F. That day I telephoned
    9   Attorney Rosen and informed him that the Rules do not allow counsel to merely
   10   stipulate to extend the trial date and that I had already prepared, and would be filing,
   11   this Motion.
   12                                                 Discovery
   13           9.      Defendant Kajajian did not conduct or propound any discovery through
   14   either of her counsel and did not designate any experts. Attorney Rosen served only
   15   unverified responses to Kopets’ discovery and produced only a fraction of the
   16   responsive documents requested (none Bates-labelled) and, though promised, he did
   17   not supplement any response or document production.
   18                         Attempt to Meet and Confer re Local Rule 16-2
   19           10.     On January 12, 2021 I sent an email to Attorney Rosen explaining our
   20   Local Rule 16-2 meet and confer obligations and the February 10 deadline to hold
   21   that meeting. The email is attached as Exhibit G.
   22           11.     On January 23, 2021 I sent an email to Attorney Rosen asking him what
   23   day he would be available to hold our Local Rule 16-2 meet and confer discussion.
   24   The email is attached as Exhibit H. Attorney Rosen did not respond.
   25           12.     On February 3, 2021 I sent an email to Attorney Rosen again asking
   26   him what day he would be available to hold our Local Rule 16-2 meet and confer
   27   discussion. The email is attached as Exhibit I. Attorney Rosen did not respond.
   28           13.     On February 4, 2021 I sent an email to Attorney Rosen again asking


        Ballard Declaration ISO Motion to Amend Schedule   3
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 4 of 30 Page ID #:370




    1   him what day he would be available to hold our Local Rule 16-2 meet and confer
    2   discussion. The email is attached as Exhibit J. Attorney Rosen did not respond.
    3           14.     On February 17, 2021 I received an email from Attorney Rosen in
    4   which he noted: “I am available on Monday, Feb 22 (Washingtons birthday) to meet
    5   and confer with you, as per Her Honor's pretrial Order. Pick a time sir.” Because we
    6   had not yet meet and conferred regarding the Final Pretrial Conference as required
    7   by Local Rule 16-2 I sent him an email that day asking what we would be discussing
    8   on February 22. (Exhibit C hereto). In that email I suggested he familiarize himself
    9   with the L.R. 16-2 meet and confer subjects and that it would be helpful if we
   10   exchanged written information ahead of time. Attorney Rosen did not respond nor
   11   did he respond to a follow-up email on February 21, 2021 (Exhibit D hereto).
   12           15.     On February 22, 2021, the date Attorney Rosen set for a meet and
   13   confer discussion, I called Attorney Rosen at 1:00 PST and 1:15 PST. He did not
   14   answer. I left a voice mail message the first time but could not the second because
   15   his voice mailbox was full. Also on that date I sent Attorney Rosen an email in which
   16   I suggested we exchange exhibit and witness lists by February 25 (Exhibit E hereto).
   17   Attorney Rosen did not respond.
   18           16.     Plaintiffs’ and Defendant’s counsel have still not held their Local Rule
   19   16-2 Final Pretrial Conference meet and confer.
   20           17.     A proposed amended Schedule of Pretrial and Trial Dates is attached
   21   hereto as Exhibit K.
   22           18.     Kopets propounded an Interrogatory #38 requiring Kajajian to list the
   23   elements of her trade dress. Kajajian responded: “Investigation pending. This
   24   response will be supplemented in due course.” Kopets propounded an Interrogatory
   25   #39 requiring Kajajian to list the elements of Kopets’ trade dress. Kajajian
   26   responded: “Investigation pending. This response will be supplemented in due
   27   course.” Kajajian did not supplement either response.
   28           19.     Kajajian did not produce any evidence during discovery that she “lost


        Ballard Declaration ISO Motion to Amend Schedule   4
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 5 of 30 Page ID #:371




    1   money or property” as a consequence of Kopets’ conduct nor did she produce any
    2   evidence Kopets caused either alleged harm.
    3           20.     Kopets propounded an Interrogatory #1 in which she asked which of
    4   Kajajian’s products Kopet’s was allegedly infringing. Kajajian responded that
    5   Kopets was infringing only Kajajian’s hair products.
    6           21.     Kopets filed her federal trademark registration for “Larisa Love” to
    7   brand hair salon services on December 23, 2016.
    8

    9           I declare under penalty of perjury under the laws of the United States of
   10   America that the foregoing is true and correct. Executed this 1st day of Mar 2021 at
   11   Carmichael, California.
   12

   13
                                                           By:      /s/
                                                                 Daniel N. Ballard, Esq.
   14
                                                                 Attorney for Larisa Love Kopets and
   15                                                            Larisa Love, LLC
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


        Ballard Declaration ISO Motion to Amend Schedule     5
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 6 of 30 Page ID #:372

   Kopets v. Kajajian, Case No. 2:19-cv-07990-DSF (GJSx)




                              EXHIBIT
                                A
       Case
3/1/2021       2:19-cv-07990-DSF-GJS Document 54-1
                                               Gmail - Filed  03/01/21
                                                       Kopets v. Kajajian Page 7 of 30 Page ID #:373


                                                                                    Daniel Ballard <danielballardlaw@gmail.com>



  Kopets v. Kajajian
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                            Mon, Feb 15, 2021 at 2:15 PM
  To: "Simon Sez (simononkey@aol.com)" <simononkey@aol.com>, "Bautista, Leo (Leo.Bautista@lewisbrisbois.com)"
  <Leo.Bautista@lewisbrisbois.com>
  Cc: Pamela Koslyn <pkoslyn@koslynlaw.com>

    Counsel,

    I requested on January 12th, 23rd and February 3rd that you inform me when you were available to hold our mandatory
    L.R.16-2 pre-trial conference meet and confer. Neither of you responded to any of my emails. The deadline to hold that
    meet and confer was February 10. We missed it.

    I attended a CLE class last week during which Ms. Kirby Gray, Clerk of the Court, mentioned that only one civil trial, via
    Zoom, has been held in the Central District since the covid-19 restrictions were put in place and that, to date, the Chief
    Judge has not established procedures for civil trials to continue. In short, I strongly doubt we'll be in trial in late April --
    though much can, and should be, done beforehand.

    I intend to file a motion requesting that the Court reset the trial date to July 20, 2021 and extend the dispositive motion
    hearing date deadline to April 12, 2021 (the required 14 weeks before trial). Please find attached a proposed, amended
    schedule and Judge Fisher's (relatively) new Standing Order re Court Trials.

    DO YOU CONSENT to re-setting the dates as shown in the attached Schedule? And, if so, will you join in a Stipulation to
    present that request?

    Dan

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904


     2 attachments
          Judge Fischer Standing Order re Court Trials 062020.pdf
          103K
          Joint Rule 26f Report - Schedule - v.3.pdf
          95K




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-a%3Ar6923170061287945066%7Cmsg-a%3Ar691821260734…    1/1
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 8 of 30 Page ID #:374

   Kopets v. Kajajian, Case No. 2:19-cv-07990-DSF (GJSx)




                              EXHIBIT
                                B
       Case
3/1/2021      2:19-cv-07990-DSF-GJS Document Gmail
                                             54-1- Re:Filed
                                                       Kopets03/01/21
                                                              v. Kajajian Page 9 of 30 Page ID #:375


                                                                                   Daniel Ballard <danielballardlaw@gmail.com>



  Re: Kopets v. Kajajian
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                            Wed, Feb 17, 2021 at 7:40 AM
  To: "Simon Sez (simononkey@aol.com)" <simononkey@aol.com>, "Bautista, Leo (Leo.Bautista@lewisbrisbois.com)"
  <Leo.Bautista@lewisbrisbois.com>
  Cc: Pamela Koslyn <pkoslyn@koslynlaw.com>

    Simon and Leo,

    If I don't hear from you by the end of the day regarding my request that you consent and stipulate to the proposed
    amended trial schedule then I will file the motion anyway and note your failure to respond -- to that request and my many
    requests to schedule our L.R. 16-2 meet and confer.

    Dan

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904


    On Mon, Feb 15, 2021 at 2:15 PM Daniel Ballard <danielballardlaw@gmail.com> wrote:
     Counsel,

      I requested on January 12th, 23rd and February 3rd that you inform me when you were available to hold our mandatory
      L.R.16-2 pre-trial conference meet and confer. Neither of you responded to any of my emails. The deadline to hold that
      meet and confer was February 10. We missed it.

      I attended a CLE class last week during which Ms. Kirby Gray, Clerk of the Court, mentioned that only one civil trial, via
      Zoom, has been held in the Central District since the covid-19 restrictions were put in place and that, to date, the Chief
      Judge has not established procedures for civil trials to continue. In short, I strongly doubt we'll be in trial in late April --
      though much can, and should be, done beforehand.

      I intend to file a motion requesting that the Court reset the trial date to July 20, 2021 and extend the dispositive motion
      hearing date deadline to April 12, 2021 (the required 14 weeks before trial). Please find attached a proposed, amended
      schedule and Judge Fisher's (relatively) new Standing Order re Court Trials.

      DO YOU CONSENT to re-setting the dates as shown in the attached Schedule? And, if so, will you join in a Stipulation
      to present that request?

      Dan

      Daniel Ballard
      Law Office of Daniel N. Ballard, Esq.
      6624 Penney Way
      Carmichael, CA 95608
      916-607-3904




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-a%3Ar6923170061287945066%7Cmsg-a%3Ar607189246037…      1/1
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 10 of 30 Page ID
                                  #:376
Kopets v. Kajajian, Case No. 2:19-cv-07990-DSF (GJSx)




                           EXHIBIT
                              C
3/1/2021   Case 2:19-cv-07990-DSF-GJS Document
                                           Gmail54-1    Filed
                                                - Re: MEET AND 03/01/21
                                                               CONFER   Page 11 of 30 Page ID
                                             #:377

                                                                                   Daniel Ballard <danielballardlaw@gmail.com>



  Re: MEET AND CONFER
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                               Wed, Feb 17, 2021 at 3:52 PM
  To: Simon On Key <simononkey@aol.com>
  Cc: "leo.bautista@lewisbrisbois.com" <leo.bautista@lewisbrisbois.com>, Pamela Koslyn <pkoslyn@koslynlaw.com>

    Simon,

    1. As I have been doing in my emails to you, please cc my local counsel on all your emails.

    2. "As per" what pretrial Order are you referring? The Scheduling Order (Dkt. 37 at p.13) we proposed was adopted by
    the Court (see Dkt.'s 38 and 39). Our pretrial conference with the Court was set by that Order for March 22 -- which
    means we should have had our pretrial conference met and confer on or before February 1 (see L.R. 16-2). You failed to
    respond to my three requests to schedule that meeting. It also means we must each file our separate, and very thorough,
    Memorandums of Contentions of Fact and Law no later than March 1 (see L.R. 16-4). Judge Fischer will rule on our
    respective Motions in Limine during the pre-trial conference on March 22 (see Judge Fischer Standing Order at II(A)) so
    they must also be filed by March 1 -- which is twelve days from now.

    3. Which meet and confer obligation are you now available for on February 22? Are you available then to meet and confer
    on (i) my motion to reset the trial date or (ii) our L.R. 16-2 pretrial conference meet and confer?

    If the former, that's too late as I will have already waited the required 7 days before filing the motion to reset the trial date
    (see L.R. 7-3). So ... AGAIN, do you consent and will you stipulate to request that the Court amend the Scheduling
    Order as I set forth in my email on February 15? Note that Judge Fisher has already informed us she is "very unlikely to
    grant continuances unless the parties establish good cause through a concrete showing. Failure to complete discovery in
    a timely manner does not constitute good cause... ." (see Dkt. 39).

    If the latter, then please thoroughly familiarize yourself with the L.R. 16-2 meet and confer subjects we must discuss and
    our disclosure obligations with regard to witnesses and documents. Accomplishing all that must be done in that meeting
    will require quite a few hours. It would be helpful if we exchanged written contentions etc. ahead of time.

    So ... AGAIN, do you consent and will you stipulate to request that the Court amend the Scheduling Order as I set
    forth in my email on February 15?

    Dan

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904



    On Wed, Feb 17, 2021 at 2:42 PM Simon On Key <simononkey@aol.com> wrote:
       Dan-

       I am available on Monday, Feb 22 (Washingtons birthday) to meet and confer with you, as
       per Her Honor's pretrial Order.

       Pick a time sir.

       I am getting my Covid vaccine shot tomorrow, along with my wife and a 90 year
       old friend we're bringing along. Tomorrow is a snowstorm too here. Livin the dream.

       Please LMK what time works for you on Monday. If not Monday, then Tuesday 2/23.
https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-f%3A1691984075697414509%7Cmsg-a%3Ar-2397369285071…    1/2
3/1/2021   Case 2:19-cv-07990-DSF-GJS Document
                                           Gmail54-1    Filed
                                                - Re: MEET AND 03/01/21
                                                               CONFER   Page 12 of 30 Page ID
                                             #:378
       Thanks a bunch,

       Simon

       LAW OFFICE OF SIMON ROSEN, PLLC estab 1983
       128 GREENWOOD AVENUE
       2ND FLOOR
       WYNCOTE PA 19095

       Tel. 215-564-0212 -Office
            215-519-9514- Cellular (no calls on weekends please)
            215-893-3900- Facsimile

       Never give up. Never. Never. Never. Never.
       NEVER!
                   Sir Winston Churchill

       Calmness Is Strength

       Black Lives Matter

       Music Is The Soul of the World




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-f%3A1691984075697414509%7Cmsg-a%3Ar-2397369285071…   2/2
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 13 of 30 Page ID
                                  #:379
Kopets v. Kajajian, Case No. 2:19-cv-07990-DSF (GJSx)




                           EXHIBIT
                             D
3/1/2021   Case 2:19-cv-07990-DSF-GJS Document
                                           Gmail54-1    Filed
                                                - Re: MEET AND 03/01/21
                                                               CONFER   Page 14 of 30 Page ID
                                             #:380

                                                                                    Daniel Ballard <danielballardlaw@gmail.com>



  Re: MEET AND CONFER
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                                Sun, Feb 21, 2021 at 9:18 AM
  To: Simon On Key <simononkey@aol.com>
  Cc: "leo.bautista@lewisbrisbois.com" <leo.bautista@lewisbrisbois.com>, Pamela Koslyn <pkoslyn@koslynlaw.com>

    Simon,

    1. On February 15th and again on the 17th I asked if you would consent and stipulate to filing a request to continue the
    trial date according to the schedule in my first email. You have not responded at all.So, last time: DO YOU CONSENT TO
    REQUESTING A CONTINUANCE OF THE TRIAL DATE according to the schedule I provided?

    2. I asked you on February 17th to tell me what meet and confer you are now available to hold on February 22nd -- the
    one for the request to continue the trial date or our L.R. 16-2 pretrial conference meet and confer? You have not
    responded. What are we going to be talking about tomorrow? I will call you at 1:00 p.m. PST.

    Dan

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904


    On Wed, Feb 17, 2021 at 3:52 PM Daniel Ballard <danielballardlaw@gmail.com> wrote:
     Simon,

       1. As I have been doing in my emails to you, please cc my local counsel on all your emails.

       2. "As per" what pretrial Order are you referring? The Scheduling Order (Dkt. 37 at p.13) we proposed was adopted by
       the Court (see Dkt.'s 38 and 39). Our pretrial conference with the Court was set by that Order for March 22 -- which
       means we should have had our pretrial conference met and confer on or before February 1 (see L.R. 16-2). You failed
       to respond to my three requests to schedule that meeting. It also means we must each file our separate, and very
       thorough, Memorandums of Contentions of Fact and Law no later than March 1 (see L.R. 16-4). Judge Fischer will rule
       on our respective Motions in Limine during the pre-trial conference on March 22 (see Judge Fischer Standing Order at
       II(A)) so they must also be filed by March 1 -- which is twelve days from now.

       3. Which meet and confer obligation are you now available for on February 22? Are you available then to meet and
       confer on (i) my motion to reset the trial date or (ii) our L.R. 16-2 pretrial conference meet and confer?

       If the former, that's too late as I will have already waited the required 7 days before filing the motion to reset the trial
       date (see L.R. 7-3). So ... AGAIN, do you consent and will you stipulate to request that the Court amend the
       Scheduling Order as I set forth in my email on February 15? Note that Judge Fisher has already informed us she is
       "very unlikely to grant continuances unless the parties establish good cause through a concrete showing. Failure to
       complete discovery in a timely manner does not constitute good cause... ." (see Dkt. 39).

       If the latter, then please thoroughly familiarize yourself with the L.R. 16-2 meet and confer subjects we must discuss
       and our disclosure obligations with regard to witnesses and documents. Accomplishing all that must be done in that
       meeting will require quite a few hours. It would be helpful if we exchanged written contentions etc. ahead of time.

       So ... AGAIN, do you consent and will you stipulate to request that the Court amend the Scheduling Order as I set
       forth in my email on February 15?

       Dan

       Daniel Ballard
       Law Office of Daniel N. Ballard, Esq.
https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-f%3A1691984075697414509%7Cmsg-a%3Ar1368508475795…   1/2
3/1/2021 Case 2:19-cv-07990-DSF-GJS Document
                                         Gmail54-1    Filed
                                              - Re: MEET AND 03/01/21
                                                             CONFER   Page 15 of 30 Page ID
       6624 Penney Way                     #:381
       Carmichael, CA 95608
       916-607-3904



       On Wed, Feb 17, 2021 at 2:42 PM Simon On Key <simononkey@aol.com> wrote:
           Dan-

           I am available on Monday, Feb 22 (Washingtons birthday) to meet and confer with you, as
           per Her Honor's pretrial Order.

           Pick a time sir.

           I am getting my Covid vaccine shot tomorrow, along with my wife and a 90 year
           old friend we're bringing along. Tomorrow is a snowstorm too here. Livin the dream.

           Please LMK what time works for you on Monday. If not Monday, then Tuesday 2/23.

           Thanks a bunch,

           Simon

           LAW OFFICE OF SIMON ROSEN, PLLC estab 1983
           128 GREENWOOD AVENUE
           2ND FLOOR
           WYNCOTE PA 19095

           Tel. 215-564-0212 -Office
                215-519-9514- Cellular (no calls on weekends please)
                215-893-3900- Facsimile

           Never give up. Never. Never. Never. Never.
           NEVER!
                       Sir Winston Churchill

           Calmness Is Strength

           Black Lives Matter

           Music Is The Soul of the World




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-f%3A1691984075697414509%7Cmsg-a%3Ar1368508475795…   2/2
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 16 of 30 Page ID
                                  #:382
Kopets v. Kajajian, Case No. 2:19-cv-07990-DSF (GJSx)




                           EXHIBIT
                              E
3/1/2021   Case 2:19-cv-07990-DSF-GJS Document
                                           Gmail54-1    Filed
                                                - Re: MEET AND 03/01/21
                                                               CONFER   Page 17 of 30 Page ID
                                             #:383

                                                                                  Daniel Ballard <danielballardlaw@gmail.com>



  Re: MEET AND CONFER
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                                Mon, Feb 22, 2021 at 2:10 PM
  To: Simon On Key <simononkey@aol.com>
  Cc: "leo.bautista@lewisbrisbois.com" <leo.bautista@lewisbrisbois.com>, Pamela Koslyn <pkoslyn@koslynlaw.com>

    Simon,

    1. You arranged for a telephone conference with me today at a time of my choosing. I set it for 1:00 PST. You did not
    answer your phone at 1:00 or 1:15. I left a voicemail message the first time but could not the second time because your
    voice mailbox was full. It is now after 2:00.

    2. Please let me know when you will be available to hold our L.R. 16-2 conference. This is my FOURTH time
    requesting that you set a date for that conference (the first request was on January 12th). Our conference was supposed
    to occur no later than February 1, 2021.
    NOTE: We have separate Memorandums of Contentions of Fact and Law and witness lists due for filing on March 1. We
    also have a JOINT exhibit list and a JOINT final pretrial conference order also due for filing on March 1. Moreover, our
    motions in limine are also due on March 1 which requires us to meet and confer on those evidentiary matters before the
    motions are filed. See Judge Fischer's Standing Order at II(A). You are not cooperating in any of these matters.

    I suggest that by February 25 we exchange, in writing, a list of proposed Stipulated Facts (see LR 16-2.2), a list
    identifying each Exhibit we intend to use (see LR 16-2.3), the Witnesses and their contact information we each intend to
    call (see FRCP 26(a)(3)(A)(i) and LR 16-2.4), and our Contentions of Law and Fact for each claim and affirmative defense
    we intend to try (see LR 16-2.5). Our exhibit and witness lists MUST be disclosed in writing and served as per FRCP
    26(a)(4) and the Stipulated Facts and Contentions of Law and Fact must be included in our separate Memorandums of
    Contentions of Fact and Law anyway so, as for them, we wouldn't be duplicating any work. DO YOU AGREE to exchange
    all that information before we hold our LR 16-2 conference?

    3. I've also asked you three times whether you will consent and stipulate to filing a motion to continue the trial date
    according to the amended schedule I sent you on February 15. You have not responded to any of my requests. Will you
    consent and stipulate?

    Dan

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904



    On Sun, Feb 21, 2021 at 9:18 AM Daniel Ballard <danielballardlaw@gmail.com> wrote:
     Simon,

       1. On February 15th and again on the 17th I asked if you would consent and stipulate to filing a request to continue the
       trial date according to the schedule in my first email. You have not responded at all.So, last time: DO YOU CONSENT
       TO REQUESTING A CONTINUANCE OF THE TRIAL DATE according to the schedule I provided?

       2. I asked you on February 17th to tell me what meet and confer you are now available to hold on February 22nd -- the
       one for the request to continue the trial date or our L.R. 16-2 pretrial conference meet and confer? You have not
       responded. What are we going to be talking about tomorrow? I will call you at 1:00 p.m. PST.

       Dan

       Daniel Ballard
       Law Office of Daniel N. Ballard, Esq.
       6624 Penney Way
https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-f%3A1691984075697414509%7Cmsg-a%3Ar-1126238725562…   1/3
3/1/2021   Case 2:19-cv-07990-DSF-GJS Document
                                           Gmail54-1    Filed
                                                - Re: MEET AND 03/01/21
                                                               CONFER   Page 18 of 30 Page ID
            128 GREENWOOD AVENUE
                                             #:384
            2ND FLOOR
            WYNCOTE PA 19095

            Tel. 215-564-0212 -Office
                 215-519-9514- Cellular (no calls on weekends please)
                 215-893-3900- Facsimile

            Never give up. Never. Never. Never. Never.
            NEVER!
                        Sir Winston Churchill

            Calmness Is Strength

            Black Lives Matter

            Music Is The Soul of the World




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-f%3A1691984075697414509%7Cmsg-a%3Ar-1126238725562…   3/3
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 19 of 30 Page ID
                                  #:385
Kopets v. Kajajian, Case No. 2:19-cv-07990-DSF (GJSx)




                           EXHIBIT
                              F
3/1/2021   Case 2:19-cv-07990-DSF-GJS Document
                                           Gmail54-1    Filed
                                                - Re: MEET AND 03/01/21
                                                               CONFER   Page 20 of 30 Page ID
                                             #:386

                                                                                  Daniel Ballard <danielballardlaw@gmail.com>



  Re: MEET AND CONFER
  1 message

  Simon On Key <simononkey@aol.com>                                                                    Mon, Mar 1, 2021 at 3:18 PM
  Reply-To: Simon On Key <simononkey@aol.com>
  To: "danielballardlaw@gmail.com" <danielballardlaw@gmail.com>
  Cc: "leo.bautista@lewisbrisbois.com" <leo.bautista@lewisbrisbois.com>

    Dear Counsel-

    Please allow me to apologize for the delay in responding to you.

    I obtained my client's consent to obtain extension of the trial date. I
    can prepare a Stipulation to file today for an extension of the trial,
    Meet and Confer conference, as well as the extension of the pre-trial deadlines-
    including your anticipated motions.

    Kindly advise me if this is agreeable to you and I will get it to you in short order.

    These have been very difficult times for all of us, and I have been dealing with some
    particularly pressing personal issues that have distracted me from this piece of litigation.

    Thank you for your anticipated understanding and cooperation.

    Cordially yours,

    Simon Rosen, Esq.

    LAW OFFICE OF SIMON ROSEN, PLLC estab 1983
    128 GREENWOOD AVENUE
    2ND FLOOR
    WYNCOTE PA 19095

    Tel. 215-564-0212 -Office
         215-519-9514- Cellular (no calls on weekends please)
         215-893-3900- Facsimile

    Never give up. Never. Never. Never. Never.
    NEVER!
                Sir Winston Churchill

    Calmness Is Strength

    Black Lives Matter

    Music Is The Soul of the World




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-f%3A1691984075697414509%7Cmsg-f%3A16930735126410…   1/1
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 21 of 30 Page ID
                                  #:387
Kopets v. Kajajian, Case No. 2:19-cv-07990-DSF (GJSx)




                           EXHIBIT
                             G
3/1/2021   Case 2:19-cv-07990-DSF-GJS DocumentGmail
                                               54-1      Filed
                                                    - Kopets     03/01/21 Page 22 of 30 Page ID
                                                             v. Kajajian
                                             #:388

                                                                                   Daniel Ballard <danielballardlaw@gmail.com>



  Kopets v. Kajajian
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                                          Tue, Jan 12, 2021 at 6:24 PM
  To: "Simon Sez (simononkey@aol.com)" <simononkey@aol.com>
  Bcc: Pamela Koslyn <pkoslyn@koslynlaw.com>

    Simon,

    When we spoke this a ernoon you noted you intended to issue a trial subpoena to Joico and Ms. Love to appear and
    produce documents at the trial to be held on April 20, 2021. There is no such document produc on mechanism under
    the Federal Rules, the Central District Local Rules, or Judge Standish’s Standing Orders.

    First, case law clearly – and uniformly – holds that trial subpoenas issued under FRCP 45 may not be used to obtain
    discovery a er the Court-ordered discovery deadline has passed. This is true in the Ninth Circuit and elsewhere. See,
    e.g., Integra Lifesciences I, Ltd. v. Merck KGaA, 190 F.R.D. 556, 561 (S.D. Cal. 1999); Marvin Lumber & Cedar Co. v. PPG
    Indus., Inc., 177 F.R.D. 443, 445 (D. Minn. 1997); Dreyer v. GACS, Inc., 204 F.R.D. 120, 122 (N.D. Ind. 2001).

    Second, please review L.R. 16-2 which obligates us to meet no later than forty days before the Pretrial Conference on
    March 22 – so on or before February 10 – to, among many other things, “disclose all exhibits to be used at trial other
    than those contemplated to be used solely for impeachment, as set forth in F.R.Civ.P. 26(a)(3)(A)(iii)” In fact, FRCP
    26(a)(3)(A)(iii) requires us to iden fy each document and other exhibit we expect to oﬀer into tes mony, and those
    we may oﬀer if the need arises. Under L.R. 16-2.6 we’re required to try to resolve any eviden ary objec ons we have
    to each other’s disclosures at that mee ng. If we can’t resolve them we have 14 days to ﬁle an objec on with the
    Court, together with the grounds for it, that may be made to the admissibility of an exhibit. FRCP 26(a)(3)(B). Under
    Judge Standish’s Standing Order we’re obligated to meet again, on or before April 10, “to s pulate, so far as is
    possible, to founda on, to waiver of the best evidence rule, and to those exhibits that may be received into evidence
    at the start of the trial.” We’re also required under that Order to ﬁle with the Court, on or before April 13, a joint
    exhibit list properly marked pursuant to L.R. 26-3. On April 20, the ﬁrst day of trial, we’re required to lodge a tabbed
    and indexed physical binder that contains all the properly marked exhibits.

    So … if you -- or more precisely your local counsel -- issues a subpoena for the produc on of documents to be
    produced at trial we will object and move to quash.

    Also, please prepare for the L.R. 16-2 mee ng we must hold no later than February 10. We’re obligated to discuss,
    and agree on if possible, a very large number of substan al issues – most of which we must present to the Court in
    our separate Memorandums of Conten ons of Fact and Law due on March 1, along with each of our Mo ons in
    Limine.

    Regards,

    Dan

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-a%3Ar-7391098376009802299%7Cmsg-a%3Ar-21863389583…   1/1
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 23 of 30 Page ID
                                  #:389
Kopets v. Kajajian, Case No. 2:19-cv-07990-DSF (GJSx)




                           EXHIBIT
                             H
3/1/2021   Case 2:19-cv-07990-DSF-GJS
                                   Gmail Document        54-1
                                         - Kopets v. Kajajian       Filed
                                                              (2 of 2)       03/01/21
                                                                       re Pretrial Conference Page   24 of 30 Page ID
                                                                                              procedure
                                                       #:390

                                                                                   Daniel Ballard <danielballardlaw@gmail.com>



  Kopets v. Kajajian (2 of 2) re Pretrial Conference procedure
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                              Sat, Jan 23, 2021 at 8:26 AM
  To: "Simon Sez (simononkey@aol.com)" <simononkey@aol.com>, "Bautista, Leo (Leo.Bautista@lewisbrisbois.com)"
  <Leo.Bautista@lewisbrisbois.com>, "Burgaard, Sudhir (Sudhir.Burgaard@lewisbrisbois.com)"
  <Sudhir.Burgaard@lewisbrisbois.com>
  Cc: Pamela Koslyn <pkoslyn@koslynlaw.com>

    Counsel,

    I sent the following to Attorney Rosen on January 12 by email. I have not heard back on scheduling our required pretrial
    conferences.

    "Please review L.R.16-2 which obligates us to meet no later than forty days before the Pretrial Conference on March 22 –
    so on or before February 10 – to, among many other things, “disclose all exhibits to be used at trial other than those
    contemplated to be used solely for impeachment, as set forth in F.R.Civ.P. 26(a)(3)(A)(iii)” In fact, FRCP 26(a)(3)(A)(iii)
    requires us to identify each document and other exhibit we expect to offer into testimony, and those we may offer if the
    need arises. Under L.R. 16-2.6 we’re required to try to resolve any evidentiary objections we have to each other’s
    disclosures at that meeting. If we can’t resolve them we have 14 days to file an objection with the Court, together with the
    grounds for it, that may be made to the admissibility of an exhibit. FRCP 26(a)(3)(B). Under Judge Fischer’s Standing
    Order we’re obligated to meet again, on or before April 10, “to stipulate, so far as is possible, to foundation, to waiver of
    the best evidence rule, and to those exhibits that may be received into evidence at the start of the trial.” We’re also
    required under that Order to file with the Court, on or before April 13, a joint exhibit list properly marked pursuant to L.R.
    26-3. On April 20, the first day of trial, we’re required to lodge a tabbed and indexed physical binder that contains all the
    properly marked exhibits."

    Please let me know what day you'd like to meet for our L.R.16-2 conference. We're obligated to discuss a great many
    substantive matters during that conference and, separately, file a very thorough memorandum with the Court discussing
    those matters by March 1.

    Daniel Ballard

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-a%3Ar-4626034563357148116%7Cmsg-a%3Ar-77535766487…   1/1
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 25 of 30 Page ID
                                  #:391
Kopets v. Kajajian, Case No. 2:19‐cv‐07990‐DSF (GJSx)




                           EXHIBIT
                              I
3/1/2021   Case 2:19-cv-07990-DSF-GJS Document 54-1      Filed
                                                Gmail - (no      03/01/21 Page 26 of 30 Page ID
                                                            subject)
                                             #:392

                                                                                  Daniel Ballard <danielballardlaw@gmail.com>



  (no subject)
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                              Wed, Feb 3, 2021 at 3:58 PM
  To: "Simon Sez (simononkey@aol.com)" <simononkey@aol.com>, "Bautista, Leo (Leo.Bautista@lewisbrisbois.com)"
  <Leo.Bautista@lewisbrisbois.com>, "Burgaard, Sudhir (Sudhir.Burgaard@lewisbrisbois.com)"
  <Sudhir.Burgaard@lewisbrisbois.com>
  Cc: Pamela Koslyn <pkoslyn@koslynlaw.com>

    Counsel,

    I sent the following to Attorney Rosen on January 12 by email and to both him and his local counsel on January 23rd. So
    ... twice now.

    I haven't heard back on scheduling our required pretrial conferences.

    "Please review L.R.16-2 which obligates us to meet no later than forty days before the Pretrial Conference on March 22 –
    so on or before February 10 – to, among many other things, “disclose all exhibits to be used at trial other than those
    contemplated to be used solely for impeachment, as set forth in F.R.Civ.P. 26(a)(3)(A)(iii)” In fact, FRCP 26(a)(3)(A)(iii)
    requires us to identify each document and other exhibit we expect to offer into testimony, and those we may offer if the
    need arises. Under L.R. 16-2.6 we’re required to try to resolve any evidentiary objections we have to each other’s
    disclosures at that meeting. If we can’t resolve them we have 14 days to file an objection with the Court, together with the
    grounds for it, that may be made to the admissibility of an exhibit. FRCP 26(a)(3)(B). Under Judge Fischer’s Standing
    Order we’re obligated to meet again, on or before April 10, “to stipulate, so far as is possible, to foundation, to waiver of
    the best evidence rule, and to those exhibits that may be received into evidence at the start of the trial.” We’re also
    required under that Order to file with the Court, on or before April 13, a joint exhibit list properly marked pursuant to L.R.
    26-3. On April 20, the first day of trial, we’re required to lodge a tabbed and indexed physical binder that contains all the
    properly marked exhibits."

    Please let me know what day ON OR BEFORE FEBRUARY 10 that you'd like to meet for our L.R.16-2 conference.
    We're obligated to discuss a great many substantive matters during that conference and, separately, file a very thorough
    memorandum with the Court discussing those matters by March 1.

    In light of our very great differences on settlement we need to take very seriously our pre-trial obligations. Lead counsel,
    that is local counsel, are required to meet.

    Dan

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-a%3Ar5599975808321466712%7Cmsg-a%3Ar-127925528828… 1/1
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 27 of 30 Page ID
                                  #:393
Kopets v. Kajajian, Case No. 2:19‐cv‐07990‐DSF (GJSx)




                           EXHIBIT
                              J
3/1/2021   Case 2:19-cv-07990-DSF-GJS DocumentGmail
                                               54-1- Re:Filed
                                                        Larissa03/01/21
                                                               Love     Page 28 of 30 Page ID
                                             #:394

                                                                                  Daniel Ballard <danielballardlaw@gmail.com>



  Re: Larissa Love
  1 message

  Daniel Ballard <danielballardlaw@gmail.com>                                              Thu, Feb 4, 2021 at 4:35 PM
  To: Simon Sez <simononkey@aol.com>
  Cc: Leo Bautista <leo.bautista@lewisbrisbois.com>, Pamela Koslyn <pkoslyn@koslynlaw.com>

    Simon,

    You sent me an email on January 25, 2021, cc'd to your local counsel, in which you wrote: “Good morning counsel. My
    client has granted me authority to enter into a Stipulation to dismiss with prejudice your second claim for declaratory relief
    wherein you sought to cancel my client's Larissa Love trademark. Please prepare the appropriate Stipulation for
    Dismissal With Prejudice for review.” I've prepared that stipulation. The fact that you now no longer want to be bound by it
    is odd, and obstructionist, but is not an obstacle to my filing the Consent and Stipulation anyway. I will do so.

    As for our pre-trial conference meet and confer, let's first agree WHEN that will occur. I suggest a Zoom meeting attended
    by the two of us and each of our local counsels. Pick a day and time on or before our February 10 deadline and let
    me know.

    As for the documents you intend to designate as exhibits during that meet and confer, we can discuss them at that time
    as well as your foundation and argument for their admissibility (in light of our FRCP 26(a)(3)(B) opportunity to object to
    each other's exhibits). Note: We're supposed to work collaboratively in good faith on evidentiary matters so as not to
    unnecessarily involve the court. I hope we can.

    As for not-yet-produced documents you think you may demand produced on the first day of trial, I've already explained to
    you that controlling law prohibits the use of a trial subpoena to demand the production of documents that could have been
    requested during discovery. See, e.g., F.T.C. v. Netscape Commc'ns Corp., 196 F.R.D. 559, 560 (N.D. Cal. 2000); Integra
    Lifesciences I, Ltd. v. Merck KGaA, 190 F.R.D. 556, 561 (S.D. Cal. 1999); nSight, Inc. v. PeopleSoft, Inc., No.
    3:04CV3836MMC (MEJ), 2006 WL 988807, at *2 (N.D. Cal. Apr. 13, 2006). Hear this clearly: I will not produce
    documents on the first day of trial. Period. If you issue any such subpoena I will serve you an objection, under FRCP
    45(d)(2)(B), and you will then have to move to compel. Good luck with that.

    Dan

    Daniel Ballard
    Law Office of Daniel N. Ballard, Esq.
    6624 Penney Way
    Carmichael, CA 95608
    916-607-3904


    On Thu, Feb 4, 2021 at 3:45 PM Simon Sez <simononkey@aol.com> wrote:
     I’m in transit. As per my text message to you if this morning, counsel for Kajajian agrees that the stip is not acceptable
     either in form or substance. There was never any such agreement at all as stated in a prior communique from you.

       I am readying to comply w the Feb 10 deadline and you can consider ALL documents provided through disclosures and
       responses to your document request to be exhibits at trial- as well as JOICO payment records subpoenaed for trial- for
       rebuttal purposes if Kopets doesn’t come clean with her monies from Joico.

       Thank you.

       Sincerely

       SR

       Sent from my Simon Sez phone




https://mail.google.com/mail/u/1?ik=b3f64f4b05&view=pt&search=all&permthid=thread-f%3A1690810258994371907%7Cmsg-a%3Ar3753137656607…   1/1
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 29 of 30 Page ID
                                  #:395
Kopets v. Kajajian, Case No. 2:19‐cv‐07990‐DSF (GJSx)




                           EXHIBIT
                              K
Case 2:19-cv-07990-DSF-GJS Document 54-1 Filed 03/01/21 Page 30 of 30 Page ID
                                  #:396
                   SCHEDULE OF PRETRIAL      AND TRIAL DATES
   CASE NAME: Kopets v. Kajajian
   CASE NO: 2:19-cv-07990-DSF-GJS
                                                                    Weeks Plaintiff(s) Defendant(s) Court's
    Matter                                                   Time   before Request       Request    Order
                                                                     trial
                                                             8:30
   Trial (jury)(court)
          -------      (length _3__days) (Tuesday)                           Aug 24, 2021
                                                              am
    For Court Trial
    Lodge Findings of Fact and Conclusions of Law, LR                 3      Aug 3, 2021
    52, and Summaries of Direct Testimony
    Pretrial Conference, LR 16;                 (Monday)     3:00            July 26, 2021
                                                                      4
    Hearing on Motions in Limine                              pm
    For Jury Trial
    Lodge Pretrial Conference Order, LR 16−7;
    File Agreed Set of Jury Instructions and Verdict
                                                                              N/A
    Forms;                                                            6
    File Statement Regarding Disputed Instructions,
    Verdicts, etc.;
    File Oppositions to Motions in Limine
    For Jury Trial
    File Memo of Contentions of Fact and Law, LR 16−4;
    Exhibit & Witness Lists, LR 16−5,6;                                      N/A
                                                                      7
    File Status Report Regarding Settlement;
    File Motions in Limine

    Last date to conduct ADR Proceeding, LR 16−15                     12     Complete


    Last day for hearing motions, LR 7         (Monday)      1:30     14     May 17, 2021
                                                              pm
    Non−expert Discovery Cut−off                                     21+      Complete


    Expert Disclosure (initial)                                               Complete


    Expert Disclosure (rebuttal)                                               Complete


    Expert Discovery Cut−off                                         21+      Complete

    Last Date to Amend Pleadings or Add Parties                              May 17, 2021




              LR 16−15 ADR Choice:        x   1. USMJ                                      3. Outside ADR

                                              2. Attorney Settlement Panel




                                                     Exhibit A

                                                       −9−
